                                          Case 19-16132               Doc 17      Filed 05/28/19        Page 1 of 9
 Fill in this information to identify the case:

 Debtor name         5615 Addison Road LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16132
                                                                                                                      o   Check if this is an
                                                                                                                          amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                         12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

    n No.    Go to Part 2.
    o Yes Fill in the information below.
    All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                          debtor's interest

 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

    n No.    Go to Part 3.
    o Yes Fill in the information below.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

    n No.    Go to Part 4.
    o Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

    n No.    Go to Part 5.
    o Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

    n No.    Go to Part 6.
    o Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

    n No.    Go to Part 7.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                                          Case 19-16132               Doc 17      Filed 05/28/19         Page 2 of 9

 Debtor         5615 Addison Road LLC                                                         Case number (If known) 19-16132
                Name


    o Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

    n No.    Go to Part 8.
    o Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

    n No.    Go to Part 9.
    o Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

    o No.    Go to Part 10.
    n Yes Fill in the information below.
 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. 5615 Addison Road,
                     Capitol Heights, MD
                     20743                                                                  $0.00                                         $123,071.00




 56.        Total of Part 9.                                                                                                            $123,071.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
            n No
            o Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
            n No
            o Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

    n No.    Go to Part 11.
    o Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                          Case 19-16132               Doc 17      Filed 05/28/19        Page 3 of 9

 Debtor         5615 Addison Road LLC                                                        Case number (If known) 19-16132
                Name


    n No.    Go to Part 12.
    o Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                                             Case 19-16132                       Doc 17              Filed 05/28/19                  Page 4 of 9

 Debtor          5615 Addison Road LLC                                                                               Case number (If known) 19-16132
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                     $0.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $123,071.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                                      $0.00       + 91b.              $123,071.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $123,071.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
                                             Case 19-16132                Doc 17          Filed 05/28/19              Page 5 of 9
 Fill in this information to identify the case:

 Debtor name          5615 Addison Road LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)              19-16132
                                                                                                                                           o     Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                        12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
       o No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       n Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    Rainman Capital, LLC                          Describe debtor's property that is subject to a lien                    $180,000.00               $123,071.00
        Creditor's Name                               5615 Addison Road, Capitol Heights, MD
                                                      20743
        125 West Street
        Annapolis, MD 21401
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                      n No
        Creditor's email address, if known            o Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                        n No
                                                      o Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
        n No                                          o Contingent
        o Yes. Specify each creditor,                 n Unliquidated
        including this creditor and its relative
        priority.
                                                      n Disputed


 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.             $180,000.00

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Parker, Simon & Kokolis, LLC
         110 North Washington Street, Suite 500                                                                Line   2.1
         Craig A. Parker
         Rockville, MD 20850




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                                          Case 19-16132                     Doc 17            Filed 05/28/19                 Page 6 of 9
 Fill in this information to identify the case:

 Debtor name         5615 Addison Road LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)          19-16132
                                                                                                                                                         o   Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                            12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          o No. Go to Part 2.
          n Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim            Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                           $1.00      $0.00
           Comptroller of Maryland                                   Check all that apply.
           Compliance Division                                       o Contingent
           80 Calvert Street                                         o Unliquidated
           PO Box 746                                                o Disputed
           Annapolis, MD 21404-0746
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Real Estate Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                       n No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                     o Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                     $5,000.00
           Iole Pietrobono                                                         o Contingent
           2101 Briggs Road                                                        o Unliquidated
           Silver Spring, MD 20906                                                 o Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Loan to LLC
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     n No o Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                          On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                             related creditor (if any) listed?                   account number, if
                                                                                                                                                                 any

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   46262                                            Best Case Bankruptcy
                                          Case 19-16132                 Doc 17        Filed 05/28/19              Page 7 of 9
 Debtor       5615 Addison Road LLC                                                              Case number (if known)        19-16132
              Name

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                           1.00
 5b. Total claims from Part 2                                                                       5b.   +   $                       5,000.00

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                            5,001.00




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                          Case 19-16132              Doc 17    Filed 05/28/19             Page 8 of 9
 Fill in this information to identify the case:

 Debtor name         5615 Addison Road LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16132
                                                                                                                                o   Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
       n No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
       o Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
                                          Case 19-16132              Doc 17     Filed 05/28/19       Page 9 of 9
 Fill in this information to identify the case:

 Debtor name         5615 Addison Road LLC

 United States Bankruptcy Court for the:            DISTRICT OF MARYLAND

 Case number (if known)         19-16132
                                                                                                                          o    Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

 n No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
 o Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        oD
                                               Street                                                                          o E/F
                                                                                                                               oG
                                               City                  State      Zip Code


    2.2                                                                                                                        oD
                                               Street                                                                          o E/F
                                                                                                                               oG
                                               City                  State      Zip Code


    2.3                                                                                                                        oD
                                               Street                                                                          o E/F
                                                                                                                               oG
                                               City                  State      Zip Code


    2.4                                                                                                                        oD
                                               Street                                                                          o E/F
                                                                                                                               oG
                                               City                  State      Zip Code




Official Form 206H                                                           Schedule H: Your Codebtors                                      Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
